United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HOUSTON VETERANS AFFAIRS MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1391
Issued: October 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2007 appellant filed a timely appeal from December 20, 2006 and April 12,
2007 decisions of the Office of Workers’ Compensation Programs that denied her request for
reconsideration and a September 7, 2006 decision that affirmed the denial of her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merit and nonmerit decisions.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
developed an occupational disease in the performance of duty; and (2) whether the Office
properly denied appellant’s requests for reconsideration without conducting a merit review.
FACTUAL HISTORY
On December 15, 2005 appellant, then a 47-year-old food service worker, filed an
occupational disease claim alleging that she developed left and right shoulder pain in the

performance of duty. She stated that she was assigned to the task of bagging bread and sealing it
in plastic bags on December 4, 2005. Appellant first realized her injury on December 4, 2005
and first related it to her employment on December 10, 2005. She stopped work on
December 15, 2005.
On December 22, 2005 the Office requested additional information concerning
appellant’s claim.
By decision dated January 24, 2006, the Office denied appellant’s occupational disease
claim on the grounds that there was no medical evidence of record providing a diagnosis that
could be connected to her work activities.
The Office subsequently received an undated statement from appellant noting that she
called in sick to work on December 17, 2005 due to a shoulder injury, which she characterized as
“a recurrent pain based on the weather.” In a December 16, 2005 statement, she explained that
she experienced shoulder pain while bagging bread and asserted: “When I work on the bread
machine for a long time my shoulders get worse.”
In a December 16, 2005 treatment note, Dr. J. Ortiz-Toro, an employing establishment
physician specializing in occupational health, diagnosed shoulder pain and overexertion.
Regarding causal relationship, he stated: “No apparent traumatic event, may be secondary to
adiposity and morbid obesity.” In a December 16, 2005 form report, Clayton Enders, a
physician’s assistant, indicated by check marks on the report that appellant had a work-related
condition that had not resolved. He diagnosed bilateral shoulder pain and advised that appellant
could work eight hours daily within restrictions. Mr. Enders also provided a treatment slip dated
December 16, 2005 noting that appellant could return to duty.
In a December 28, 2005 note, Dr. Ryan Buffington, a family practitioner, indicated that
appellant could return to work with restrictions on December 29, 2005.
On December 28, 2005 the employing establishment offered appellant a limited-duty
assignment, which she accepted.
On August 26, 2006 appellant requested reconsideration and provided an August 2, 2006
magnetic resonance imaging (MRI) scan report from Dr. Son Luke Huynh, a Board-certified
radiologist, detailing diagnostic testing results for her right shoulder. Dr. Huynh diagnosed a tear
of the supraspinatus tendon near its insertion point without significant proximal retraction and
without muscle atrophy, abnormal high signal at the infraspinatus tendon without complete
disruption consistent with sprain or partial tear, and degenerative hypertrophy of
acromioclavicular joint with impression upon supraspinatus muscle and tendon.
By decision dated September 7, 2006, the Office denied modification of its January 24,
2006 decision.
Appellant requested reconsideration on September 27, 2006. She indicated that she had
new medical evidence in support of her claim. However, the record does not reflect that the
Office received an additional submission.

2

By decision dated December 20, 2006, the Office denied appellant’s reconsideration
request without conducting a merit review of the claim.
On January 24, 2007 appellant again requested reconsideration.
By decision dated March 19, 2007, the Office denied appellant’s reconsideration request
without conducting a merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

3

claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS -- ISSUE 1
The Office accepted that the claimed work events occurred as alleged, that appellant
bagged bread from a machine. However, it found that appellant did not provide medical
evidence supporting that the work activities caused a specific diagnosed condition. The Board
finds that appellant has not met her burden of proof, as she has not submitted medical evidence
supporting that the employment incidents caused a specific injury.
In support of her claim, appellant submitted a December 16, 2005 treatment note from
Dr. Ortiz-Toro who diagnosed shoulder pain and overexertion. In addressing the cause of
appellant’s condition, Dr. Ortiz-Toro stated, “No apparent traumatic event, may be secondary to
adiposity and morbid obesity.” This report is not sufficient to establish her claim as the
physician did not address or explain how a particular diagnosed medical condition was caused or
aggravated by the accepted employment factors. Instead, Dr. Ortiz-Toro advised that appellant’s
condition might be secondary to adiposity and morbid obesity.
Appellant also provided a December 28, 2005 return-to-work certificate from
Dr. Buffington and an August 2, 2006 MRI scan report from Dr. Huynh. The Board finds that
neither report is sufficient to establish that appellant sustained a shoulder condition causally
related to her employment, as neither addresses the question of causal relationship. The Board
has held that medical evidence which does not offer an opinion on causal relationship is of little
probative value on that issue.10
Appellant also submitted reports from Mr. Enders, a physician’s assistant. However, his
opinion is not probative as it was not rendered by a physician.11 Mr. Enders is a physician’s
assistant, therefore, his reports are not competent medical evidence pursuant to the Act.12
Accordingly, Mr. Enders’ reports are not probative to establish that appellant’s shoulder
condition was causally related to her employment.

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

11

See Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in general, can
only be given by a qualified physician).
12

George H. Clark, 56 ECAB ___ (Docket No. 04-1572, issued November 30, 2004).

4

LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulation provides guidance for the Office in using this discretion.13 The regulations
provide that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”14
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.15 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.16
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s reconsideration requests
without conducting a merit review in its December 20, 2006 and April 12, 2007 decisions. As
noted, to warrant a review on the merits a request for reconsideration must clearly state the
grounds on which it is based and must assert that the Office misinterpreted or misapplied a point
of law, articulate a new legal argument not previously advanced, or present new and relevant
evidence not previously considered by the Office. Neither appellant’s September 27, 2006
reconsideration request, which the Office denied on December 20, 2006, nor her January 24,
2007 request, which the Office denied on April 12, 2007, met the above-listed criteria. In both
requests, appellant simply stated that she requested reconsideration but did not articulate the
basis for her request which meets one of the three above-noted criteria. She did not assert that
the Office misapplied or misinterpreted a point of law, she did not raise a new legal argument
and she did not submit relevant and pertinent new evidence. In her September 27, 2006 request,
appellant stated that she had new evidence in support of her claim. However, the record reflects
13

20 C.F.R. § 10.606(b)(2) (1999).

14

Id.

15

20 C.F.R. § 10.608(b) (1999).

16

Annette Louise, 54 ECAB 783 (2003).

5

that the Office did not receive any additional medical evidence. In her January 24, 2007 request,
appellant neither made reference to new medical evidence nor indicated that she intended to
submit any. Accordingly, the Board finds that appellant did not meet the above-listed criteria
warranting a merit review and thus the Office properly denied both reconsideration requests
without reaching the merits.17
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an occupational disease in the performance of duty, and that the Office properly
denied her reconsideration requests without conducting a merit review.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2007, December 20 and September 7,
2006 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

On appeal before the Board, appellant submitted additional medical evidence. The Board, however, notes that
it cannot consider this evidence for the first time on appeal because the Office did not consider this evidence in
reaching its final decision. The Board’s review is limited to the evidence in the case record at the time the Office
made its final decision. 20 C.F.R. § 501.2(c).

6

